In the

 United States Court of Appeals
                 For the Seventh Circuit

No. 08-2429

D AVID F ANNON and IRON W ORKERS
OF W ESTERN P ENNSYLVANIA P ENSION
P LAN,
                                                 Plaintiffs-Appellants,
                                   v.

GU IDA N T CO RPO RA TIO N , et al.,
                                                Defendants-Appellees.


              Appeal from the United States District Court
       for the Southern District of Indiana, Indianapolis Division.
        No. 1:05-cv-1658-SEB-WTL—Sarah Evans Barker, Judge.



    A RGUED JANUARY 16, 2009—D ECIDED O CTOBER 21, 2009




  Before B AUER, F LAUM and W OOD , Circuit Judges.
  W OOD , Circuit Judge. This case involves the claims of a
plaintiff class that believes the defendant corporation
defrauded them. The class asserts that the corporation
knew that it had flawed products, but in the face of that
knowledge made false or misleading public statements
about the products and about a pending merger. In addi-
tion, the plaintiffs charge, the individual defendants sold
2                                                No. 08-2429

nearly $89 million in company stock during the period
covered by the class’s allegations. The district court
dismissed the case on the pleadings with prejudice,
concluding that the class complaint failed to raise the
strong inference of scienter required by the Private Securi-
ties Litigation Reform Act (“PSLRA”) and Rule 9 of the
Federal Rules of Civil Procedure. The court also rejected
the plaintiffs’ motion under F ED. R. C IV. P. 59(e) to recon-
sider based on newly discovered evidence, and their
related motion under F ED. R. C IV. P. 15(a) to amend their
complaint.
   On appeal, the plaintiffs have limited themselves to
three principal arguments: first, that the district court
abused its discretion by immediately dismissing their
first consolidated complaint with prejudice (rather than
without prejudice, so that the plaintiffs could try again
to submit a legally sufficient pleading); second, that the
court abused its discretion when it denied their motion
for leave to amend their complaint; and finally, that
it abused its discretion by denying their motion under
Rule 59(e) to reconsider its dismissal. Notably, the plain-
tiffs have not urged us directly to review the district
court’s assessment of the legal sufficiency of their com-
plaint, and so we do not have any issue before us that
we review de novo and we need not again consider the
standards for pleading a securities fraud case. Instead,
each of the rulings before us is one that lies within
the district court’s discretion, and our review is deferen-
tial. With that in mind, we conclude that the district court
did not abuse its discretion, and we therefore affirm its
judgment.
No. 08-2429                                               3

                             I
     Because factual detail is so important in PSLRA cases,
we begin with an overview of the underlying events.
We present the alleged facts in the light most favorable
to the putative class, without vouching for them otherwise.
Guidant is a multinational corporation that develops,
manufactures, and markets medical devices. Among those
devices are implantable cardioverter defibrillators (“ICDs”)
and pacemakers that are used to monitor the heart and
to deliver electricity to treat cardiac abnormalities. The
plaintiffs represent a putative class (that was never certi-
fied) of investors who purchased Guidant stock between
December 1, 2004, and October 18, 2005.
  Beginning in 1994, Guidant launched the “Ventak” line
of ICDs. In February 2002, Guidant discovered a design
flaw in one model, the Ventak Prizm 2 DR, after it
received some reports of device failures. By April 2002,
it had addressed those flaws and begun producing a
corrected version of the device. But it did not recall the
defective products. Instead, it continued selling its inven-
tory of defective units without disclosing either to physi-
cians or the public the design flaw or malfunctions that
had led to device failures. Guidant was aware of at least
25 reports of device short-circuiting in the older units in
circulation.
  Two years after Guidant redesigned the Prizm 2 DR,
in the spring and summer of 2004, it entered into negotia-
tions with Johnson & Johnson (“J&J”) for a possible merger.
The two companies executed a confidentiality agreement
as part of those early discussions. On December 1, 2004
4                                               No. 08-2429

(the first day of the class period), Guidant issued a press
release containing “highly positive news” about growth
prospects for its ICD and pacemaker businesses. The
release expressed Guidant’s confidence about the contin-
ued worldwide growth of that market and Guidant’s
expected performance in it. This press release, the
plaintiffs assert, was false and misleading, because Guidant
knew at the time that there were unresolved liability
issues related to the defects in its devices, but the release
was silent about this problem. In the week following
the issuance of the December 1 press release, Guidant’s
share price rose more than $5, from about $65 to around
$70.
  An announcement of a merger agreement between
Guidant and J&J followed soon afterwards, on December
15, 2004. The second release stated that J&J was to acquire
Guidant for approximately $25 billion in cash and stock;
this reflected an imputed price of $76 per share for
Guidant’s stock. The December 15 release touted the
strength of the worldwide market for cardiovascular
products. Guidant and J&J filed that release with
the Securities and Exchange Commission (“SEC”), as a
Form 8-K. According to the plaintiffs, Guidant’s share
price had jumped from $65 to $75 in anticipation of
the merger announcement. This second release, however,
was also silent about the liability risks that Guidant
faced from its defective products.
  On three occasions—December 21, 2004, January 7, 2005,
and January 19, 2005—Guidant filed Form 425s with the
SEC to provide updated information to investors about
No. 08-2429                                              5

the J&J merger. Those updates were just as silent as
everything else had been about the problems with
Guidant’s ICDs. Between the end of January 2005 and
March 13, 2005, Guidant issued other statements about the
company’s performance and the merger. These statements
too said nothing about the liability risks it faced.
  Sadly, those risks were realized when, on March 13, 2005,
21-year-old Joshua Oukrop died after his Ventak Prizm
2 DR short-circuited. Guidant learned of Oukrop’s death
three days later, on March 16. It acknowledged to Oukrop’s
physician, Dr. Barry Marron, that the ICD had short-
circuited and that it knew of 25 other such cases. It also
told Dr. Marron that approximately 24,000 ICDs similar to
the one implanted in Oukrop had been sold. When Dr.
Marron asked Guidant whether the other recipients
would be told of the defect, Guidant said no, it did not
want to “alarm” anyone.
  True to its word, when Guidant filed a preliminary
proxy statement with the SEC on March 24, 2005, it said
nothing about the fact that one patient had recently died
as a result of the malfunction of its product. The same
omissions occurred in other SEC filings and Guidant
press releases from March to July 2005. On April 27,
2005, Guidant’s shareholders approved the sale to J&J at
a price of $76 per share. Not until May 23, 2005, did
Guidant disclose in a letter to physicians that there were
reported problems with its ICD and pacemaker devices.
That action was prompted by an article that the New York
Times was about to publish, revealing the full story of the
flaws. Guidant’s May 23 letter informed the doctors that
6                                             No. 08-2429

it had learned of the defects in 2002, had fixed them in
later devices, and did not recommend replacement of the
defective devices because of the low risk of failure and
the risk attendant to additional surgery. On May 25, 2005,
Guidant issued a press release to the same effect.
  The Food and Drug Administration (“FDA”) issued a
national recall for the Guidant devices on June 17, 2005.
Guidant issued a physician communication and a press
release on the same day. That press release disclosed
that there had been 15 reports of failure in the Contak
Renewal and Contak Renewal 2 defibrillators, out of
approximately 16,000 implanted worldwide, and two
memory error incidents among its four models of AVT
defibrillators, out of about 21,000 implanted worldwide.
After the FDA-ordered recall, Guidant’s share price
dropped $3.36 immediately, falling to $70.33. That alone
represented a loss of $1.09 billion to Guidant investors.
Further press statements downplaying the significance
of the defects followed in June and July, while Guidant’s
share price dropped another $2.10. In October 2005,
J&J announced that it was reconsidering the merger;
this announcement also hit Guidant’s share price hard,
dropping it in one day from $72.38 to $64.10. J&J began
renegotiating the terms of the merger, but eventually
another company, Boston Scientific, entered the bidding
as well, and the latter firm ultimately agreed to buy
Guidant for about $80 per share. That deal was finalized
on April 21, 2006. Guidant became and still is a wholly
owned subsidiary of Boston Scientific.
No. 08-2429                                                    7

                               II
   In the wake of the fluctuations in Guidant’s share price,
which, over the class period, went from a low of about
$63 up to the high of $80 paid by Boston Scientific, four
class action suits were filed between June and August
2005 in the Southern District of Indiana (where Guidant
is headquartered) against Guidant and eleven of its senior
officers and directors.1 (We refer to the defendants collec-
tively as Guidant.) These suits all alleged that Guidant
had made false statements in the J&J merger documents,
and in other press releases and SEC filings. This group of
complaints was voluntarily dismissed without prejudice
in September and October 2005.
  From November 3, 2005, through January 3, 2006, a
second set of securities class actions was filed in the
same district court. On March 16, 2006, the district court
consolidated these cases, and on June 2, 2006, lead
counsel for the plaintiffs filed a consolidated complaint.
The consolidated complaint alleged that during the


1
  The individual defendants were various officers and directors,
including Ronald W. Dollens, Guido J. Neels, Keith E. Brauer,
Beverly H. Lorell, Roger Marchetti, Ronald N. Spaulding, R.
Frederick McCoy, Jr., James M. Cornelius, John B. King, William
F. McConnell, Jr., and Kathleen Lundberg. Guidant points out
that neither the proposed amended complaint nor the Notice of
Appeal names King, Marchetti, McConnell, or Spaulding. Given
our disposition of the appeal as a whole, their omission is of no
consequence. It is reasonable to assume, however, that plaintiffs
have acquiesced in the district court’s judgment insofar as it
applies to these four people.
8                                               No. 08-2429

class period, Guidant and the individual defendants had
made materially false and misleading statements and
had omitted material information relating to the safety
of Guidant’s defibrillators and pacemakers and to the
proposed J&J merger. The plaintiffs asserted that when
the true facts were disclosed, Guidant’s stock price plum-
meted, losing approximately $3 billion in value. Yet, the
plaintiffs continued, the individual officers and directors
of Guidant sold nearly $114 million in Guidant stock
during the class period, and the approval of the J&J merger
caused their stock options to vest.
   Five days after the consolidated complaint was filed,
the district court allowed the plaintiffs to substitute a
corrected version of the complaint. The corrections were
not entirely technical; most importantly, they pushed
back the start of the class period from December 15, 2004,
to December 1, 2004. On June 13, 2006, the plaintiffs filed
supplemental information about Guidant’s defibrillators
that had just become available to them as a result of
a Texas court’s decision to unseal documents in a products
liability case concerning the same issues. This submission
was presented in support of a motion to lift a stay
of discovery; the district court eventually denied that
motion. Then on August 15, 2006, Guidant filed a motion
to dismiss for failure to state a claim. Over the next year,
while the court had that motion under advisement,
the plaintiffs notified the court that additional information
relating to scienter had surfaced in another products
liability case against Guidant that was pending in Minne-
sota.
No. 08-2429                                                 9

  On February 27, 2008, the district court granted
Guidant’s motion to dismiss. After setting forth the history
of the case, the court turned its attention to the plaintiffs’
motion to strike various materials that Guidant had
submitted. The court refused to strike Guidant’s annual
report for fiscal year 2005, which was reported on its
SEC Form 10-K; it also refused to strike seven of Guidant’s
SEC Form 8-Ks; finally, it ruled that six exhibits reflecting
physician communications and press releases were not
admissible for their truth, but were admissible for the
limited purpose of showing what statements were made
by Guidant to the public. The plaintiffs have not com-
plained about any of these rulings on appeal.
   Turning to the merits of Guidant’s motion, the court
noted that the complaint raised claims under sections
10(b) and 20(a) of the Securities Exchange Act of 1934,
15 U.S.C. §§ 78j(b) and 78t(a), as well as SEC Rule 10b-5,
17 C.F.R. § 240.10b-5. This meant, the court held, that the
PSLRA’s pleading standards applied to the complaint. See
15 U.S.C. § 78u-4(b). It acknowledged that the PSLRA
imposes a heightened pleading standard for plaintiffs
(like these) who are alleging securities fraud. After a
careful analysis of each statement in the consolidated
complaint, the court concluded that the complaint failed
to plead with the requisite particularity that Guidant’s
statements were misleading, and it failed to plead particu-
larized facts giving rise to the necessary strong inference
of scienter. In addition, the court expressed strong doubt
about the lead plaintiffs’ standing to allege § 10(b) claims
based on alleged misstatements or omissions that
occurred after their final purchases of Guidant stock
10                                                No. 08-2429

(which took place on December 17, 2004). But the court was
willing to assume that the plaintiffs could amend to join
an additional later-purchasing named representative, and
so it did not rely on this as a ground for its decision.
The court’s judgment, which was docketed on February 27,
2008, dismissed the case with prejudice.
   On March 13, 2008, the plaintiffs filed a motion under
F ED. R. C IV. P. 59(e), in which they asked the district court
to set aside the judgment and to permit them to file an
amended complaint. (Initially there was some confusion
about the timeliness of this motion, but the district court
ultimately recognized that it was timely.) The proposed
amendment made more specific allegations about the
particular statements that were misleading and about
scienter, and it added allegations based on the new mate-
rial from the Minnesota litigation. On May 9, 2008,
the district court denied the motion, holding that the
plaintiffs had not been diligent in obtaining and presenting
facts based on the Minnesota materials. The court did not
offer any analysis of the adequacy of the proposed
amended complaint, nor did it address the criteria of
Rule 15(a) for granting leave to amend.


                              III
  Those rulings set the stage for this appeal. As we
noted earlier, the plaintiffs do not assert that the district
court’s assessment of the consolidated complaint was in
error. We therefore have no need to delve into the niceties
of pleading a securities fraud case. See generally Tellabs,
Inc. v. Makor Issues & Rights, Ltd., 551 U.S. 308, 321 (2007).
No. 08-2429                                               11

Instead, we must address three more limited questions:
first, whether the district court abused its discretion
by dismissing the consolidated complaint with prejudice;
second, whether the court abused its discretion in denying
the plaintiffs’ motion to vacate the judgment pursuant
to Rule 59(e); and finally, whether it abused its discretion
when it denied the plaintiffs’ motion to file an amended
complaint.
                             A
  If one were to read the plaintiffs’ brief in isolation,
she would be left with the impression that the district
court looked at only one complaint and peremptorily
dismissed it without any further thought. Superficially,
perhaps that is close to the truth (although even that
overlooks the immediate correction that the plaintiffs
made to the consolidated complaint a few days after it
was filed). But, as Guidant points out, the full story is
more complex. Before the cases were consolidated, nine
individual complaints had been filed based on the
identical underlying events. The district court, from the
time the first complaint was filed, gave the plaintiffs about
a year to review and investigate the case, and then to file
a consolidated complaint. That is what they did. The court
also allowed the corrected filing. Later, while Guidant’s
motion to dismiss was under advisement, the plaintiffs
twice notified the court about additional information they
had acquired (from the Texas and Minnesota cases), but
they did not at the same time proffer an amended com-
plaint. Thus, even disregarding the fact that the individual
suits over these issues began as early as June 2005, we
12                                                  No. 08-2429

know that the consolidated complaint was filed on June 2,
2006, and that the district court’s order of dismissal
was entered on February 27, 2008.
  We see no way in which that sequence could be branded
as an abuse of the district court’s discretion. It is true
that there are some cases in which courts of appeals have
found that it is best to use a dismissal without prejudice
for a PSLRA complaint, given the demanding nature of
PSLRA pleading standards. See, e.g., Belizan v. Hershon, 434
F.3d 579, 583 (D.C. Cir. 2006) (a PSLRA “complaint that
omits certain essential facts and thus fails to state a
claim warrants dismissal pursuant to Rule 12(b)(6) but not
dismissal with prejudice”); Eminence Capital, LLC v. Aspeon,
Inc., 316 F.3d 1048, 1052 (9th Cir. 2002) (dismissal with
prejudice in PSLRA suit is appropriate only where “it is
clear on de novo review that the complaint could not be
saved by amendment”). But by the same token, there are
other cases in which courts of appeals have upheld dis-
missals with prejudice of securities complaints at a rela-
tively early stage. See, e.g., Pugh v. Tribune Co., 521 F.3d 686,
698 (7th Cir. 2008) (dismissal of second amended com-
plaint); In re PEC Solutions, Inc. Sec. Litig., 418 F.3d 379, 390-
91 (4th Cir. 2005); In re Alpharma, Inc. Sec. Litig., 372 F.3d
137, 153-54 (3d Cir. 2004) (initial individual complaints
folded into one consolidated complaint, which was then
dismissed with prejudice without an opportunity to
amend).
  This tells us that each case must be evaluated on its
own merit, in light of its own procedural history. The
district court was entitled to view this case as one in
No. 08-2429                                               13

which the plaintiffs had, as a practical matter, a number of
opportunities to craft a complaint that complied with
the standards of the PSLRA. It was therefore entitled to
bring this litigation to a close with a dismissal with preju-
dice.
                             B
   We consider next the plaintiffs’ argument that the
district court abused its discretion when it denied their
motion for reconsideration under F ED. R. C IV. P. 59(e).
We do so because we have held that, once a final judgment
has been entered, the normal right to amend once as
a matter of course under F ED. R. C IV. P. 15(a) is extin-
guished. See Foster v. DeLuca, 545 F.3d 582, 584 (7th Cir.
2008); Paganis v. Blonstein, 3 F.3d 1067, 1072-73 (7th Cir.
1993). What the aggrieved party must do, instead, is to
file a motion under Rule 59(e) seeking relief from the
judgment, and, if it believes that the deficiencies the court
has identified can be cured through an amended com-
plaint, it must proffer that document to the court in
support of its motion. See Hecker v. Deere & Co., 556 F.3d
575, 590-91 (7th Cir. 2009). Even if the party does this, it
has a hard row to hoe, because normally Rule 59(e) mo-
tions may not be used to cure defects that could have
been addressed earlier. The party must instead point either
to an error of law or to newly discovered evidence. See
Sigsworth v. City of Aurora, 487 F.3d 506, 511-12 (7th Cir.
2007).
  The plaintiffs here assert that the information that came
into their hands after the records in Texas and Minnesota
were unsealed qualifies as newly discovered evidence,
14                                                 No. 08-2429

and thus that the district court abused its discretion
when it refused to reopen the judgment. They urge that
they acted diligently to obtain those facts, but that they
were stymied, in part because the district court refused to
lift a stay of discovery that it had imposed pursuant to
the PSLRA. Once the documents were released, it took
the plaintiffs four months to review them and then to
amend their consolidated complaint. In the plaintiffs’
view, “[w]hile perhaps less than perfect, this delay was not
such a want of diligence that it should permanently bar
a billion-dollar securities case.”
   We are not prepared to say that the district court’s
decision on this matter was compelled in one direction or
the other—by which we mean that had the district court
chosen to grant the Rule 59(e) motion, it is likely that such
a ruling would also have fallen within the scope of
the court’s discretion. But by the same token, we cannot
find that the court’s decision to deny the motion was
abusive. In assessing the importance of the new evidence,
the court necessarily took a peek at how the proposed
amended complaint would have addressed the deficiencies
it had identified. And, after taking this look, the court
was still of the opinion that it could not tell “precisely
what facts were allegedly omitted from [Guidant’s]
disclosures that — in Plaintiffs’ assessment — would have
more fully and truthfully informed the investing public
about Guidant product defects.” The court also continued
to believe the plaintiffs had fallen short of their responsibil-
ity to plead scienter and that they had not cited “any
internal documents, confidential witnesses, or other
sources to support their allegations . . . .”
No. 08-2429                                                 15

  The plaintiffs argue, however, that the district court’s
approach to the Rule 59(e) motion was inconsistent
with two recent decisions from this court, Chaudhry v.
Nucor Steel-Indiana, 546 F.3d 832 (7th Cir. 2008), and Foster,
545 F.3d 582. We find Chaudhry to be readily distinguish-
able, because it involved a situation in which the district
court refused to construe a motion under Rule 15(a) as
a motion under Rule 59(e) or Rule 60. This court found that
the district court was being “hyper-technical” with the
label on the top of the page and instructed the court to
evaluate the motion on the merits. Chaudhry, 546 F.3d at
839. This case suffers from no such problem. Foster would
present a more difficult problem if this case, like Foster,
was a simple one in which the first action of the district
court was to grant a motion to dismiss on the pleadings
with prejudice, without any determination about the
sufficiency of a proffered amended complaint. See Foster,
545 F.3d at 584-85. But, as we have explained, this is not
a simple case of a single complaint that is tossed out of
court without explanation.
  The district court was also entitled to take into account
the fact that the plaintiffs here apparently made a strategic
decision not to put their new evidence into the record
before the court ruled on Guidant’s motion to dismiss. As
we noted in Sigsworth, “it is well-settled that a Rule 59(e)
motion is not properly utilized to advance arguments or
theories that could and should have been made before
the district court rendered a judgment . . . .” 487 F.3d at 512
(internal quotation marks omitted). For all these reasons,
we find no abuse of discretion in the district court’s
decision to deny the plaintiffs’ Rule 59(e) motion.
16                                              No. 08-2429

                             C
  Our discussion of the Rule 59(e) motion resolves, for
the most part, the plaintiffs’ argument with respect to
their motion to amend. Although the plaintiffs urge that
the district court should have evaluated their motion to
reopen the judgment under the standards outlined in Rule
15(a) (that is, the court should have assumed that they
had a right to amend as a matter of course), rather than
under the Rule 59(e) standards, that position does not
reflect the proper relation between those two rules. Inter-
estingly, that position is also inconsistent with what the
plaintiffs themselves said before the district court. As
Guidant points out, there the plaintiffs stressed that their
initial request was to amend the judgment under Rule
59(e) to make it one without prejudice, and they referred to
Rule 15(a) only after asserting that they had met the
requirements of Rule 59(e). Citing Taubenfeld v. Aon Corp.,
415 F.3d 597, 599 (7th Cir. 2005), Guidant takes the position
that the plaintiffs have therefore waived any argument
that Rule 15(a) standards somehow take precedence.
   We prefer not to concern ourselves with waiver, as it
makes no difference to the outcome. The entry of a final
judgment under Rule 58 is a watershed point in any
litigation. Rule 15(a) is silent about any period after final
judgment. But there are two rules of civil procedure
that expressly address this phase of the suit: Rule 59 and
Rule 60. Those rules logically affect all the rest of the
rules directed to proceedings in the district courts. The
district court correctly assessed whether the plaintiffs
were entitled under the standards of Rule 59(e) to have
No. 08-2429                                              17

the judgment altered or amended. As we said in Hecker,
“[o]nce judgment has been entered, there is a presumption
that the case is finished, and the burden is on the party
who wants to upset that judgment to show the court
that there is good reason to set it aside.” 556 F.3d at 591.
The plaintiffs here did not meet that burden.
                          * * *
  We A FFIRM the judgment of the district court.




                          10-21-09